 



EXHIBIT 10.55
PRICE PROTECTION
FOR
CHANNELS AGREEMENT
between
Taiwan Kolin Company Limited
and
Syntax Groups Corporation

1   PARTIES

This Agreement (“Agreement”) is made and entered into, by and between Taiwan
Kolin Company Limited, incorporated in Taiwan, whose registered office is at
11/F No.86, Section 1, Chung Citing South Road, Taipei, Taiwan (the
“Manufacturer”) and Syntax Groups Corporation, incorporated in the State of
California, the United States of America, whose registered office is at 20480
East Business Parkway, City of Industry, CA 91789, U.S.A. (“Syntax”).

2   RECITALS

WHEREAS, Syntax designs various consumer electronic-related Products (as
hereafter defined) for manufacture and distribution under and in connection with
the trademarks and trade name, inter alia, ÖLEVIA; and
WHEREAS, Manufacturer is a designer and manufacturer of Liquid Crystal Display
(LCD) and Liquid Crystal On Silicon (LCOS) televisions and has in place the
necessary facilities, permits, licenses and financing to satisfy Syntax’s
requirements for such LCD and LCOS Products.
Pursuant to the Manufacturing Agreement dated March 9, 2004, Syntax has
appointed the Manufacturer to manufacture the products in the consumer
electronic field, which includes but not limited to the LCD/ LCOS TV product
line. Currently, the Manufacturer is manufacturing 20,” 27” and 30” LCD TVs for
Syntax and shall expand the product line to other sizes of LCD TV and LCOS TV
from time to time agreed by both parties (the “Products”).
Syntax has offered mark down allowance against the change of the price of the
Products held as inventory in the sales channels (the “Channels”) according to
normal market norm and practice.

Page 1 of 4



--------------------------------------------------------------------------------



 



The Manufacturer wishes to provide a counter price protection to Syntax against
the mark down allowance offered to the Channels.
NOW, THEREFORE, in consideration of the mutual benefits to be derived from this
Agreement, the receipt and sufficiency of which are hereto hereby agree as
follows:

3   PRICE PROTECTION   3.1.   The Manufacturer agrees to offer the price
protection to Syntax against 50% of the mark down allowance offered by Syntax to
the Channels. Prior approval of the Manufacturer shall be obtained if any price
protection claimed by Syntax to the Manufacturer higher than 50% as agreed.  
3.2.   Syntax shall prepare a monthly price protection report to specify the
mark down allowance to respective Channels and the total price protection amount
at the end of each calendar month, and submit forthwith the report to the
Manufacturer for verification and confirmation.   3.3.   Upon confirmation of
the price protection amount agreed by both parties, the Manufacturer shall
settle 50% of the total price protection amount at the beginning of the
following calendar month by issuing a credit memorandum which shall be applied
to off-set the total outstanding account payable owed to the Manufacturer by
Syntax.   4   CATASTROPHIC FAILURE OF THE PRODUCTS   4.1.   In the event that
there is a catastrophic failure of the Products occurred in the Channels as
defined according to market practice, Syntax shall inform forthwith the
Manufacturer about the event and take necessary steps to minimize the loss from
the event.   4.2.   The Manufacturer agrees to reimburse all expenses and loss
incurred in the event of catastrophic failure of the Products upon receipt of a
written statement from Syntax to claim such reimbursement.   4.3.   The
Manufacturer may issue a credit memorandum which shall be applied to off-set the
total outstanding account payable owed to the Manufacturer to Syntax.

Page 2 of 4



--------------------------------------------------------------------------------



 



5   EXECUTION   5.1.   Upon execution of this Agreement:   5.1.1   This
Agreement will be in full force from March 9, 2004 with continued executions
till the end of business relationship between the Manufacturer and Syntax with
90 days advance notice by either party.   5.1.2   Such other and further
documents as may be reasonably required to cause and effect the transaction
contemplated by this Agreement.   6   ACCESS OF INFORMATION

The directors, officers, shareholders, employees, agents and representatives
(“Representatives”) of Syntax shall grant the Manufacturer and its
Representatives full access to Syntax’s properties, inventory on hand,
facilities, books and records, financial and operating data, contracts and other
documents or information as the Manufacturer or its Representatives may
reasonably request.

7   WARRANTIES OF SYNTAX   7.1.   Syntax hereby warrants and represents to the
Manufacturing that Syntax is a corporation duly organized, validly existing and
in good standing under the laws of the State of California, the U.S.A.   7.2.  
There is no litigation, suit, proceeding, action, claim or investigation, at law
or in equity, pending, or to the best knowledge of Syntax, threatened against,
or affecting in any way, Syntax’s ability to perform its obligations as
contemplated by this Agreement.   7.3.   In the event that any warranty or
representation contained herein above is deemed unenforceable under the laws of
any jurisdiction, the remaining warranties and representations to the extent
they are enforceable shall remain in full force and effect, and the Manufacturer
and Syntax hereby agree that a court or arbitrator may cause these warranties
and representations concerning disclosure of confidential and sensitive business
information to the reasonable extent possible given the express

Page 3 of 4



--------------------------------------------------------------------------------



 



    intentions and agreements of the Manufacturer and Syntax to have such
warranties and representations construed and enforced.

8   WARRANTIES OF THE MANUFACTURER   8.1.   The Manufacturer hereby warrants and
represents to Syntax that the Manufacturer is a corporation duly organized,
validly and in good standing under the laws of Taiwan.   8.2.   The Manufacturer
hereby warrants that the Manufacturer has all requisite power and authority to
execute and perform its obligations under this Agreement and consummate the
transactions contemplated hereby.   8.3.   There is no litigation, suit,
proceeding, action, claim or investigation, at law or in equity, pending, or to
the best knowledge of the Manufacturer, threatened against, or affecting in any
way, the Manufacturer’s ability to perform its obligations as contemplated by
this Agreement.

IN WITNESS WHEREOF, the Parties have executed this Agreement as of dates
indicated herein below.

          Taiwan Kolin Company Limited      
Name:
  Roger Kao    
 
  Vice President    
 
       
Signed:
  /s/ Roger Kao    
 
 
 
   
Date:
  03/09/04    
 
        Syntax Groups Corporation      
Name:
  James Li
Chief Executive Officer    
 
       
Signed:
  /s/ James Li    
 
       
 
       
Date:
  3/9/2004    

Page 4 of 4



--------------------------------------------------------------------------------



 



Amendment to the
PRICE PROTECTION
FOR
CHANNELS AGREEMENT
between
Taiwan Kolin Company Limited
and
Syntax Groups Corporation

1.   Taiwan Kolin Company Limited, incorporated in Taiwan, whose registered
office is at 11/F No.86, Section 1, Chung Ching South Road, Taipei, Taiwan (the
“Manufacturer”), and Syntax Groups Corporation, incorporated in the State of
California, the United States of America, whose registered office is at 20480
East Business Parkway, City of Industry, CA91789, U.S.A. (“Syntax”) have entered
into an agreement with an effective date of March 9,2004 regarding the
reimbursement to Syntax by Manufactured of price protection granted by Syntax to
its customers(the “Agreement”).   2.   The parties hereby agree to amend the
Agreement by adding the following section:

“3.4 Notwithstanding the foregoing, in no event shall the amount of price
protection to be issued by Manufacturer to Syntax for any calendar month be less
than eighteen percent (18%) of the amount invoiced by Syntax to its customers
within the Channels for such calendar month.”

3.   Unless specifically stated herein, all other terms and conditions of the
Agreement remain in full force and effect.

IN WITNESS WHEREOF, the Parties have executed this amendment as of dates
indicated herein below.

          Taiwan Kolin Company Limited    
Name:
  Roger Kao    
 
  Vice President    
 
       
Signed:
  /s/ Roger Kao    
 
 
 
   
Date:
  12/31/2004    
 
        Syntax Groups Corporation    
Name:
  James Li
Chief Executive Officer    
 
       
Signed:
  /s/ James Li    
 
       
 
       
Date:
       
 
       

 



--------------------------------------------------------------------------------



 



Amendment to the
PRICE PROTECTION
FOR
CHANNELS AGREEMENT
Between
Taiwan Kolin Company Limited
And
Syntax Brillian Corporation

1.   The parties hereby agree to amend the Agreement:

Effective 07/01/2006, Taiwan Kolin shall issue price protection amount based on
market situation.

2.   Unless specifically stated herein, all other terms and conditions of the
Agreement remain in full force and effect.

IN WITNESS WHEREOF, the Parties have executed this amendment as of dated
indicated herein below.

          Taiwan Kolin Company Limited    
Name:
  Roger Kao    
 
  Vice Chairman    
 
       
Signed:
  /s/ Roger Kao    
 
 
 
   
Date:
  07/19/06    
 
        Syntax Brillian Corporation    
Name:
  James Li
President and Chief Operating Officer    
 
       
Signed:
  /s/ James Li    
 
       
 
       
Date:
  7/19/06    

 